



COURT OF APPEAL FOR ONTARIO

CITATION:
N. v. F., 2021 ONCA 766

DATE: 20211026

DOCKET: C68926

Lauwers, Hourigan and
    Brown JJ.A.

BETWEEN

N.

Applicant (Respondent)

and

F.

Respondent (Appellant)

Fareen L. Jamal, Fadwa Yehia and Edward C. Conway, for
    the appellant

Bryan R.G. Smith, Lindsey Love-Forester and Andrew
    Lokan, for the respondent

Estée Garfin and Hera Evans, for the intervener
    Attorney General of Ontario

Caterina E. Tempesta and Sheena Scott, for the
    intervener Office of the Childrens Lawyer

Heard: January 21, 2021 by video conference

On appeal from the order of Justice Clayton Conlan of the
    Superior Court of Justice, dated December 15, 2020, with reasons reported at
    2020 ONSC 7789.

COSTS ENDORSEMENT

[1]

The respondent was entirely successful on the appeal. He seeks his costs
    on a full indemnity basis in the amount of $99,500, all-inclusive. This figure
    reflects a reduction of almost half from the actual time incurred by the
    respondents counsel and is reflective of the actual amount billed to and paid
    by the respondent for the appeal.

[2]

The appellant submits that each party should bear their own costs of the
    appeal. In any event, she argues that the costs incurred by the respondent are
    excessive and beyond the reasonable expectations of the parties. She notes that
    her costs of the appeal on a partial indemnity basis were approximately
    $48,500. Further, she submits that she has limited means to pay such a cost
    award.

[3]

We are not satisfied that there are special circumstances in this case
    that warrant either an award of costs on a higher scale or an order that each
    party should bear their own costs. In our view, the costs should follow the
    result. Having regard to the parties submissions and their reasonable
    expectations, we order that the appellant pay to the respondent his costs of
    the appeal in the all-inclusive sum of $50,000.

P. Lauwers J.A.

C.W. Hourigan J.A.

David Brown J.A.


